Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed April 01, 2022. As filed, claims 1 and 3 are pending and are currently amended. Claims 2, 4 and 5 are cancelled. 
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1 and 3 under 35 U.S.C. § 112(b)  is withdrawn per claim amendments to specify the reaction conditions.  
2.The rejection of claims 1 and 3 under 35 U.S.C. § 112(d)  is withdrawn per claim amendments.
3.The rejection of claims 1 and 3 under 35 U.S.C. § 103 over Zhang et al. Huaxue Tongbao, 1994, 40-42  and Kreevoy et al. J. Am. Chem. Soc. 1955, 5590-5595 is withdrawn per claim amendments and arguments submitted by Applicants.  Applicant's arguments that  “In sharp contrast in the present method, 3,7-dimethyl-2,7-octadienal
(5) is produced starting from 7-methyl-3-methylene-7-octenal acetal compound (I) by
way of 7-methyl-3-methylene-7-octenal (2). Thus, a double bond at the 7-position is maintained without a shift. The synthetic process of Zhang is very different from that of
present Claim 1 so that a skilled person would not arrive at the method of Claims 1 or 3
based on teachings of Zhang and Kreevoy. Moreover, the 7-methyl-3-methylene-7-octenal acetal compound (1) having the double bond at the 7-position is advantageous over the compound of Zhang having the double bond at the 6-position because it can be produced easily at high purity. The acetal compound (9) having a leaving group X as a reactant in the coupling reaction has the leaving group X at the allylic position, so that the attack site by the nucleophilic reagent 3-methyl-3-butenyl M (8) on the acetal compound (9) having the leaving group X can be either the carbon atom bonded to X or the methylene carbon of the exo-double bond. The SN2 substitution reaction proceeds in the former case, while the SN2' substitution reaction involving allylic rearrangement proceeds in the latter case. In either case, a 7-methyl-3-methylene-7-octenal acetal compound (1) of high purity is produced. Further, neither Zhang nor Kreevoy teaches isomerizing the 7-methyl-3-methylene-7-octenal (2) to obtain the 3,7-dimethyl-2, 7-octadienal (5), that is, the shift of the side chain methylene at the 3-position to the double bond at the 2-position. In addition, neither Zhang nor Kreevoy teaches the presence of a base for the isomerization..” (Remarks page 4-6) were carefully considered and were found persuasive.

Allowable Subject Matter
Claims 1 and 3 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method for producing 3,7-dimethyl-2,7-octadienal (5) is starting from 7-methyl-3-methylene-7-octenal acetal compound (I) by steps of claim 1 and the method of producing the ester of formula (7) are  novel and non-obvious over the prior art. 
The closest prior art or of the record. For example, the article by Zhang et al. Huaxue Tongbao, 1994, 40-42 which discuss the synthesis of compounds 1 and 2 (Z+E) 7-methyl-3-methylene-7-octenyI propionate and isomers 1 and 2. The reference does not teach aldehyde substrate by hydrolysis of acetal  which are the distinct features of instant process.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 1 and 3 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622